MEMORANDUM **
Morro B.K. Wally (“Petitioner”), a native and citizen of Gambia, petitions for *575review of a decision of the Board of Immigration Appeals, dismissing his appeal from a decision of an Immigration Judge (“IJ”).1 The IJ denied Petitioner’s application for asylum and withholding of deportation, but granted Petitioner the privilege of voluntary departure. Although Petitioner’s claims are not entirely without merit, we cannot say that the evidence is so compelling that “no reasonable factfinder could fail to find the requisite fear of persecution.” Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)).
Accordingly,
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.


. Because deportation proceedings were commenced against Petitioner prior to April 1, 1997, and the final order of deportation was entered after October 30, 1996, we have jurisdiction over his petition under 8 U.S.C. § 1105a, as amended by § 309(c)(4) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. See Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000).